Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2022

                                      No. 04-22-00357-CV

                    IN THE INTEREST OF L.R.R. AND A.P.R., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00430
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        A copy of Appellant’s notice of appeal was filed in this court on June 15, 2022. The
notice does not certify that it was served on each court reporter responsible for preparing the
reporter’s record. Contra TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a); TEX. R. APP. P.
25.1(a),(d),(e).
       In our June 15, 2022 letter, we instructed Appellant to file a docketing statement and an
amended notice of appeal certifying proper service on the responsible court reporter(s) by June
27, 2022. To date, Appellant has not filed a docketing statement or an amended notice of appeal.
       We ORDER Shawn Sheffield, SBN 24008020, Appellant’s court-appointed appellate
counsel, to file a docketing statement, see TEX. R. APP. P. 32.1, and an amended notice of appeal,
see TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a); TEX. R. APP. P. 25.1(e), within FIVE
DAYS of the date of this order.
       If Appellant fails to timely file the docketing statement and amended notice, we will
order Shawn Sheffield to appear before this court and show cause why he should not be held in
contempt for failing to file the documents as ordered.
       Appellant’s motion for extension of time to file Appellant’s brief is held in abeyance
pending Appellant’s compliance with this order.
       It is so ORDERED September 22, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT